                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 COMMODITY FUTURES TRADING                    )
 COMMISSION,                                  )
                                              )          Case No. 19-cv-2935
                Plaintiff,                    )
                                              )          Judge Robert M. Dow, Jr.
        v.                                    )
                                              )
 WILLIAM THOMAS CANIFF; ARIE                  )
 BOS; BERKLEY CAPITAL                         )
 MANAGEMENT, LLC; BBOT 1, LP;                 )
 and BERKLEY II, L.P.,                        )
                                              )
                Defendants.                   )

                             MEMORANDUM OPINION AND ORDER

       The Commodity Futures Trading Commission (“CFTC”) brings suit against Defendants

William Thomas Caniff (“Caniff”), Arie Bos (“Bos”), Berkley Capital Management, LLC

(“BCM”), BBOT 1, LP (“BBOT”), and Berkley II, LP (“Berkley II”) for alleged violations of the

Commodity Exchange Act (“CEA”). Currently before the Court is Defendant Bos’s motion to

dismiss pursuant to Rules 12(b)(2), 12(b)(5), and 12(b)(6) of the Federal Rules of Civil Procedure

[39]. For the following reasons, Bos’s motion to dismiss [39] is denied. This case is set for status

hearing on March 9, 2020 at 9:30 a.m.

I.     Background

       The CFTC is an independent federal regulatory agency charged with the administration

and enforcement of the CEA and regulations promulgated under the statute. In this suit, the CFTC

alleges that Defendants engaged in a scheme to defraud investors in pool accounts to trade “binary

options.” Binary options involve a variety of underlying assets, including currency pairs (e.g.,

EUR/USD); commodities such as oil, wheat, coffee, and gold; equity indices (e.g., the Dow Jones
Industrial Index); and stocks (e.g., Coke, Google, etc.). Unlike other types of options, a binary

option does not give the holder the right to purchase or sell the underlying asset. Instead, binary

options are “cash settled.” When the binary option expires, if the customer has correctly predicted

the asset’s movement, the customer is “in the money” and entitled to a payout of a pre-determined

amount of money. There are three designated contract markets currently authorized to offer binary

options that are commodity options transactions to retail customers in the United States: Cantor

Exchange LP, Chicago Mercantile Exchange, Inc., and the North American Derivatives Exchange,

Inc. (“NADEX”). This case involves transactions on NADEX, which is located in Chicago,

Illinois.

        Defendant Caniff is a resident of Ohio. He was convicted of several felony offenses for

financial crimes committed in the 1990s. When Caniff opened a binary options trading account

with NADEX in June 2016, he falsely represented that he had never been convicted of any felonies,

fraudulent conversion, forgery, or theft. Defendant Bos is a resident of the Netherlands.

        In January 2016, Caniff and Bos formed an “investment and trading technology firm”

called BCM to offer individual participants the opportunity to trade binary options with pools of

other participants. [1] at 6. BCM became the general partner of a new investment pool fund called

BBOT, which was set up as a limited partnership for this pool of participants. Caniff was the

designated trader for the fund and made all financial decisions for BCM, BBOT, and Berkley II.

Bos was not a signatory to any of the bank accounts used by the fund; however, Bos had online

access to view the BBOT, Berkeley II and BCM bank account statements.

        Bos was responsible for soliciting and reporting to participants. Bos initially solicited

participants by approaching family members and friends in the Netherlands. Bos distributed an

information packet to prospective participants that described Caniff as having trading experience



                                                2
dating back to 2004 with a “proven track record.” [1] at 7. Bos instructed prospective participants

to wire their funds to the pools’ various bank accounts in the United States. From February 2016

through the present, at least 62 BCM participants, two of whom were U.S. customers, paid more

than $4.8 million to fund investments to trade binary options through pools in the names of BBOT

or Berkley II.

       However, over the life of the account, Caniff sent only two payments to NADEX—$35,000

in June 2016 and $50,000 in June 2017, for a total of $85,000. Caniff allegedly misappropriated

the remainder of participant funds by sending approximately $2.3 million to repay other

participants and to pay Bos and himself between $1.1 and $1.2 million each in purported fees. At

the time the complaint was filed, $2.5 million was owed to fund participants.

       Throughout their partnership, Caniff sent Bos emails reflecting his purported daily trading

activity at NADEX, some of which included purported screen shots showing the NADEX account

balance for the BCM pools. According to the complaint and as detailed below, Caniff’s emails

reflected “implausible” rates of return and consistently profitable trading. [1] at 9.

       Bos combined the NADEX account value information that he received from Caniff with

the information Bos obtained from his online access to the pools’ bank accounts to calculate the

pools’ overall profitability and individual participants’ returns. Bos inserted his profit calculations

into statements sent to participants and into promotional packets of information that he prepared

and distributed to prospective participants without any independent verification of these profits.

For example, Bos told prospective participants:

       (a) For the period January 2016 through May 2016, BCM reported monthly net
       return on investments (“ROIs”) of 3.9%, 17.3%, 23%, 11.6% and 17.3%;

       (b) BCM’s fund grew to a size of $5,500,000 by the end of calendar year 2016;

       (c) BCM’s average monthly ROI for 2016 was 10%;

                                                  3
        (d) Berkley II had an ROI of 14.4% in April 2018; and

        (e) Berkley II had an overall average monthly return on invested capital of 13.9%
        between August 2017 and April 2018.

[1] at 9-10.

        The complaint alleges that all of these representations were false because:

        (a) BCM’s reported monthly profits for the period from January to May 2016 were
        false in that BBOT’s account at NADEX was not opened and funded until June 29,
        2016;

        (b) BCM’s fund did not have a value of $5,5000,000 by the end of 2016; rather, the
        BBOT account value combined with balances in BBOT’s bank account was
        $277,961.89 at December 31, 2016;

        (c) BCM did not average a 10% ROI for 2016; rather the average ROI for 2016 was
        a negative, specifically -0.88%;

        (d) Berkley II did not have an ROI of 14.4% in April 2018 because BCM never
        opened an account at NADEX for Berkley II and, thus, there were no profits earned
        for this pool; and

        (e) Berkley II did not have an overall average monthly return on invested capital of
        13.9% between August 2017 and April 2018 because BCM never opened an
        account at NADEX for Berkley II and, thus, there were no profits earned for this
        pool.

[1] at 10.

        The complaint further alleges that Bos sent false account statements to at least one

participant. Participant M.Y. is a U.S. citizen who invested $100,000 with BBOT in January 2017.

From January 2017 through July 2018, Bos prepared and sent M.Y. multiple “Individual Account

Statements” that allegedly falsely reported profits or neglected to report losses incurred in her

account at BBOT, and never reported a losing month of trading. For example, an account

statement dated August 10, 2018 indicated that participant M.Y.’s $100,000 investment had

increased to $146,035.21 by July 31, 2018. In fact, between January 2017 and July 2018, the



                                                 4
BBOT pool actually lost a net total of $40,569. Similarly, in the months of August and September

2017, Bos reported a 0% ROI to M.Y. when, in fact, the BBOT pool actually had an ROI for those

months of -31.06% and -23.13%.

       In early 2017, Bos made several requests for Caniff to distribute funds from the NADEX

account, which Caniff claimed contained over $5 million. Caniff informed Bos that he was not

able to withdraw funds from NADEX and indicated that NADEX was wrongfully holding the

pools’ funds. In May 2017, Bos informed M.Y. that BBOT had suspended trading because of

problems that had been encountered with NADEX. Although no fees were being earned from

trading during this time, Bos knew that funds continued to be withdrawn from the BBOT pool

bank account during this period, and that the funds were being used to pay fees to Caniff and

himself and to repay some investors. Nonetheless, Bos failed to report those expenses as

deductions from the participant’s account value and continued to report unchanged balances to

M.Y. on her account statement.

       In June 2017, Caniff told Bos that he had initiated a lawsuit in Chicago on behalf of BBOT

against NADEX’s bank claiming that NADEX was illegally withholding BBOT’s funds. In

reality, Caniff never filed a lawsuit. Rather, Caniff sent Bos fabricated pleadings and forged

correspondence from an attorney purportedly representing BBOT in the dispute with NADEX.

After being informed of the purported lawsuit, Bos continued to solicit individuals to invest new

monies to be sent to NADEX for trading.

       More than a year later, in September 2018, Bos contacted NADEX directly and learned

that the balance of the trading account was only $6,824.00. Bos eventually told participant M.Y.

that Caniff had reported incorrect NADEX trading results and that the total remaining participant




                                               5
funds were significantly less than participants’ overall deposits. Participant M.Y. lost her entire

investment of $100,000.

       On February 1, 2019, Bos filed suit against Caniff in Illinois state court (Cook County

Circuit Court Case No. 2019 CH 01264), alleging that Caniff had engaged in fraud and seeking to

prevent a bank’s disbursement of $116,153.25 on deposit in accounts it held in the names of BCM,

BBOT and Berkley II. On February 11, 2019, the Circuit Court entered a TRO freezing the

accounts pending further order of the court. However, on April 24, 2019, the court issued an order

vacating the asset freeze.

       The complaint alleges that Bos “willfully or recklessly ignored red flags that should have

prompted him to seek some corroboration of BCM’s incredible pool returns at NADEX,” and

committed fraud by failing to seek corroboration and by “distributing the absurd profit figures to

existing participants and using them to solicit new participants.” [1] at 11. Specifically, the

complaint alleges that Bos ignored the following “red flags”:

       (a) Bos knew that, in 2016, participants had invested total capital of $1.74 million.
       In or around January 2017, Caniff gave Bos a copy of a purported NADEX IRS
       Form 1099 showing that BBOT’s total invested capital of $1.8 million had made
       total profits in 2016 of $5,043,386.60.

       (b) When Bos told Caniff to withdraw a “substantial part” of the more than $5
       million in profits from NADEX in January 2017 and return them to the BBOT bank
       account, Caniff told Bos that the funds could not be withdrawn from NADEX and
       gave Bos a number of transparently bogus explanations.

       (c) In March 2017, Bos requested that Caniff arrange for him to have online access
       to personally view the NADEX account balances. Caniff said that such
       arrangements could not be made.

       (d) Bos routinely accessed the pools’ bank account statements and, thus, he knew
       that they had only deposited a total of $85,000 with NADEX over the life of the
       NADEX accounts. Yet, Bos accepted the patently absurd rate of return on a
       statement dated May 2, 2017 sent to him by Caniff showing that the BBOT account
       at NADEX had earned a balance in excess of $11.8 million through the trading of
       participants’ funds.

                                                6
        (e) In June 2017, Caniff falsely told Bos that he had initiated a lawsuit on behalf of
        BBOT against NADEX’s bank claiming that NADEX was illegally withholding
        BBOT’s funds.

[1] at 11.

        The complaint alleges that by virtue of the conduct described above, Defendants have

engaged, are engaging in, or are about to engage in acts and practices that violate Section 4c(b) of

the CEA, 7 U.S.C.§ 6c(b), and 17 C.F.R. § 32.4, which prohibit fraud in connection with

commodity options transactions. Specifically, Section 4c(b) of the CEA, 7 U.S.C. § 6c(b), makes

it unlawful for any person to, among other things, offer or enter into any transaction involving any

commodity regulated under the CEA which is of the character of an “option” contrary to any rules,

regulations, or orders of the CFTC. 17 C.F.R. § 32.4 provides that:

        In or in connection with an offer to enter into, the entry into, or the confirmation of
        the execution of, any commodity option transaction, it shall be unlawful for any
        person directly or indirectly:

        (a) To cheat or defraud or attempt to cheat or defraud any other person;

        (b) To make or cause to be made to any other person any false report or statement
        thereof or cause to be entered for any person any false record thereof; or

        (c) To deceive or attempt to deceive any other person by any means whatsoever.

The complaint also alleges that Caniff violated Section 9(a)(4) of the CEA, 7 U.S.C. § 13(a)(4),

which prohibits making false statements to a registered entity. The CFTC brings this suit pursuant

to 7 U.S.C. § 13a-1 to enjoin Defendants’ allegedly unlawful acts and practices and compel them

to comply with the CEA and regulations promulgated thereunder. The CFTC also seeks civil

monetary penalties and remedial ancillary relief, including, but not limited to, trading and

registration bans, restitution, disgorgement, rescission, and pre- and post-judgment interest.




                                                  7
       On June 14, 2019, the CFTC filed a motion for an order directing service of summons and

the complaint on Bos by alternative means [28]. The CFTC represented that it had initially

attempted to serve Bos by requesting acceptance of service from attorney Michelle LaGrotta, who

had represented Bos “in months of negotiations with the [CFTC] before the filing of this lawsuit

and for Bos in contemporaneous and related state court litigation.” Id. at 1. LaGrotta refused to

accept service because she was not retained to represent Bos in this lawsuit. See id. at 2. The

CFTC nonetheless has served LaGrotta with copies of the summons, complaint, and all docket

entries in this matter. The CFTC has also sent copies of the same to an email address which the

CFTC had used to exchange emails with Bos before it filed this lawsuit. Bos did not respond to

the emails, but the CFTC received emails acknowledgements that two of the four emails it sent to

Bos were “read” by him. Id. The CFTC explained that it sought to avoid serving Bos under the

Hague Convention, because it would “cost thousands of dollars and take months to perfect

service,” and also would require the translation of documents into Dutch, even though Bos “reads

and understands English as demonstrated by his past phone and email communications with

representatives of the [CFTC] as well as in-person and email communications with at least one

U.S. investor.” Id. The CFTC sought an order approving the use of email to service process on

Bos, or alternatively an order permitting service on LaGrotta. On June 24, 2019, the Court granted

the CFTC’s motion [31]. The Court determined that service upon Bos had been made as of June

19, 2019 by serving Bos via email and through LaGrotta.

       Currently before the Court is Bos’ motion to dismiss the complaint pursuant to Rules

12(b)(2), 12(b)(5), and 12(b)(6) of the Federal Rules of Civil Procedure [39].




                                                8
II.    Sufficiency of Service

       The Court first considers Bos’ threshold argument that he was not properly served with

process. Bos argues in his motion to dismiss (but appears to have abandoned the argument by his

reply brief) that it was improper for the CFTC to seek authorization to serve the complaint by

alternative means under Rule 4(f)(3), because the CFTC did not first attempt service pursuant to

the Hague Convention under Rule 4(f)(1) and improperly used Rule 4(f)(3) to serve the complaint

on Bos via email. The CFTC bears the burden of proving that Bos was properly served. See

Cardenas v. City of Chicago, 646 F.3d 1001, 1005 (7th Cir. 2011).

       Bos’ motion to dismiss based on insufficiency of service is denied. An individual in a

foreign country may be served “by any internationally agreed means of service that is reasonably

calculated to give notice, such as those authorized by the Hague Convention on the Service Abroad

of Judicial and Extrajudicial Documents” (“Convention”), Fed. R. Civ. P. 4(f)(1), or “by other

means not prohibited by international agreement, as the court orders,” Fed. R. Civ. P. 4(f)(3). The

plain language of the rule does not require a plaintiff to attempt service under Rule 4(f)(1) before

seeking authorization to use an alternative means of service under Rule 4(f)(3). See Monco v.

Zoltek Corp., 2018 WL 3190817, at *4 (N.D. Ill. Apr. 24, 2018) (explaining that a plaintiff “is not

required to first attempt service through the Hague Convention under Rule 4(f)(1) before asking

this Court to allow alternate means”); see also AngioDynamics, Inc. v. Biolitec, AG, 780 F.3d 420,

429 (1st Cir. 2015) (“By its plain terms, Rule 4(f)(3) does not require exhaustion of all possible

methods of service before a court may authorize service by ‘other means,’ such as service through

counsel and by email.”); Enovative Techs., LLC v. Leor, 622 Fed. Appx. 212, 214 (4th Cir. 2015)

(“Rule 4(f)(3) does not denote any hierarchy or preference for one method of service over

another.”); Rio Properties, Inc. v. Rio Int’l Interlink, 284 F.3d 1007, 1015 (9th Cir. 2002) (“court-



                                                 9
directed service under Rule 4(f)(3) is as favored as service available under Rule 4(f)(1) or Rule

4(f)(2)”); Bazarian Int’l Fin. Assocs., L.L.C. v. Desarrollos Aerohotelco, C.A., 168 F. Supp. 3d 1,

16 (Dist. D.C. 2016) (holding that a “plaintiff is not required to first demonstrate a minimum

threshold effort to serve Defendants via ... the Hague Convention” before proceeding under Rule

4(f)(3)).

        Nonetheless, the Court is cognizant of the Supreme Court’s statement in Water Splash, Inc.

v. Menon, 137 S. Ct. 1504 (U.S. 2017), that the Convention “specifies certain approved methods

of service and ‘pre-empts inconsistent methods of service’ wherever it applies.” Id. at 1507. In

Water Splash, the Court addressed whether service by mail in Canada was permitted under the

Convention. The Court explained that service by mail, though not affirmatively authorized by the

Convention, was “permissible” and not preempted “if two conditions are met: first, the receiving

state has not objected to service by mail; and second, service by mail is authorized under otherwise-

applicable law.” Id. at 1513. The Court determined that Canada did not object to service by postal

channels, as provided for in Article 10 of the Convention, and remanded the case to the Texas state

court for a determination of whether Texas law authorized the methods of service used by the

plaintiff. Id.

        This Court will apply the same analysis to service by email. The Convention does not

affirmatively authorize, nor does it prohibit, service by email. See Luxottica Group S.p.A. v.

Partnerships & Unincorporated Ass’ns Identified on Schedule “A”, 391 F. Supp. 3d 816, 822

(N.D. Ill. 2019) (“The Convention … does not speak directly to service by email and other

electronic means.”); Habas Sinai Ve Tibbi Gazlar Istihsal A.S. v. Int’l Tech. & Knowledge Co.,

2019 WL 7049504, at *3 (W.D. Pa. Dec. 23, 2019) (same); Bazarian Int’l Fin. Assocs., 168 F.

Supp. 3d at 17 (same). There is no indication from the parties’ briefs (or the Court’s own research)



                                                 10
that the Netherlands has stated any specific objection to service by email or, more generally, that

it has not consented to the means of service listed in Article 10 of the Convention. The CFTC also

cites to a table from the Hague Conference on Private International Law showing that the

Netherlands does not object to service under Article 10. See [45] at 19 (citing Table Reflecting

Applicability of Articles 8(2), 10(a)(b) and (c), 15(2) and 16(3) of the Hague Service Convention,

(Feb. 2019), https://assets.hcch.net/docs/6365f76b-22b3-4bac82ea-395bf75b2254.pdf (last visited

Feb. 25, 2020)). This stands in contrast to Luxottica and Habas Sinai, where service via email on

residents of China and Turkey, respectively, was deemed insufficient due to those countries’

objections to Article 10 service through postal channels. See Luxottica, 391 F. Supp. 3d at 827;

Habas Sinai, 2019 WL 7049504, at *3.

       Finally, in this case service by email was authorized under Rule 4(f)(3) because Plaintiff

properly obtained permission from the Court to use alternative means of service. The method

approved by the Court (email to Bos at an address the CFTC had previously used to contact him,

along with service on Bos’ American counsel) was reasonably calculated to give notice of the

lawsuit to Plaintiff, and his appearance in court demonstrates that the method was effective. See,

e.g., CFTC v. Aliaga, et al., 272 F.R.D. 617, 620-21 (S.D. Fla. 2011) (service upon individual

defendant and corporate defendant located in Dominican Republic via email and through service

on local United States counsel was reasonably calculated to apprise defendants of pendency of

action for injunctive and civil monetary penalties brought against them by the CFTC); see also

Tann, et al. v. Thecheap Name, 2019 WL 4060337, at *1 (D. Nev. Aug. 28, 2019) (authorizing

service by email on foreign defendant pursuant to Rule 4(f)(3), where such service was “reasonably

calculated, under the circumstances of this case, to apprise Defendant of the pendency of the action

and afford it an opportunity to present objections”).



                                                11
       Therefore, Plaintiff’s motion to dismiss is denied to the extent it is based on insufficiency

of service under Rule 12(b)(5) and lack of personal jurisdiction under Rule 12(b)(2).

III.   Sufficiency of the Complaint

       A.       Legal Standard

       Bos also moves to dismiss the complaint pursuant to Rule 12(b)(6) of the Federal Rules of

Civil Procedure for failure to adequately allege that he acted with the requisite scienter to violate

the CEA. For purposes of a motion to dismiss under Rule 12(b)(6), the Court “‘accept[s] as true

all of the well-pleaded facts in the complaint and draw all reasonable inferences in favor of the

plaintiff.’” Calderon-Ramirez v. McCament, 877 F.3d 272, 275 (7th Cir. 2018) (quoting Kubiak

v. City of Chicago, 810 F.3d 476, 480-81 (7th Cir. 2016)). To survive a motion to dismiss under

Rule 12(b)(6), a plaintiff’s complaint must allege facts which, when taken as true, “‘plausibly

suggest that the plaintiff has a right to relief, raising that possibility above a speculative level.’”

Cochran v. Illinois State Toll Highway Auth., 828 F.3d 597, 599 (7th Cir. 2016) (quoting EEOC

v. Concentra Health Servs., 496 F.3d 773, 776 (7th Cir. 2007)). The Court reads the complaint

and assesses its plausibility as a whole. See Atkins v. City of Chicago, 631 F.3d 823, 832 (7th Cir.

2011). In addition, it is proper for the Court to “consider, in addition to the allegations set forth in

the complaint itself, documents that are attached to the complaint, documents that are central to

the complaint and are referred to in it, and information that is properly subject to judicial notice.”

Williamson v. Curran, 714 F.3d 432, 436 (7th Cir. 2013) (citing Geinosky v. City of Chicago, 675

F.3d 743, 745 n.1 (7th Cir.2012)); see also Fed. R. Civ. P. 10(c). Further, although it is well

established that a “complaint may not be amended by the briefs in opposition to a motion to

dismiss,” Agnew v. Nat’l Collegiate Athletic Ass’n, 683 F.3d 328, 348 (7th Cir. 2012), the Court

may “consider additional facts set forth in” a brief opposing dismissal “so long as those facts are



                                                  12
consistent with the pleadings.” Phillips v. Prudential Ins. Co. of Am., 714 F.3d 1017, 1019–20

(7th Cir. 2013) (quoting Geinosky, 675 F.3d at 745 n.1); see also In re Dealer Management Systems

Antitrust Litigation, 313 F. Supp. 3d 931, 938–39 (N.D. Ill. 2018) (collecting cases).

       The CFTC’s claim for violation of the CEA sounds in fraud and therefore is subject to the

heightened federal pleading standard of Rule 9(b). Rule 9(b) provides that, “[i]n alleging fraud or

mistake, a party must state with particularity the circumstances constituting fraud or mistake.”

Fed. R. Civ. P. 9(b). While “[m]alice, intent, knowledge, and other conditions of a person’s mind

may be alleged generally,” id., “there must still be ‘some basis for believing the plaintiff could

prove scienter.’” S.E.C. v. Steffes, 805 F. Supp. 2d 601, 618 (N.D. Ill. 2011) (quoting Mason v.

Medline Industries, Inc., 731 F. Supp. 2d 730, 740 (N.D. Ill. 2010)). In other words, “the pleadings

must allege sufficient underlying facts from which a court may reasonably infer that a party acted

with the requisite state of mind.” Id. (quoting Triteq Lock & Sec. LLC v. HMC Holdings LLC,

2011 WL 2648592, at *4 (N.D. Ill. July 5, 2011)). The Court “consider[s] the ‘complaint in its

entirety’ to determine ‘whether all of the facts alleged, taken collectively’ meet the scienter

standard.” Id. at 617 n.13 (quoting Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308,

322-23 (2007)).

       The CFTC, like the Securities Exchange Commission (“SEC”), is a federal agency charged

with protecting the investing public and therefore is not subject to the heightened “state of mind”

pleading standard for private plaintiffs who are subject to the Private Securities Litigation Reform

Act (“PSLRA”), 15 U.S.C. § 78u-4(b)(2). See Steffes, 805 F. Supp. 2d at 616-17 (collecting cases).

Thus, contrary to Bos’ contention otherwise, the CFTC is not required “to ‘plead facts rendering

an inference of scienter at least as likely as any plausible opposing inference.’” [40] at 7 (quoting

Makor Issues & Rights, Ltd. v. Tellabs Inc., 513 F.3d 702, 705 (7th Cir. 2008)).



                                                 13
       B.      Analysis

       To establish that Bos violated 7 U.S.C. § 6c(b) and 17 C.F.R. § 32.4 by fraudulently

soliciting and reporting to participants, the CFTC must prove that (a) Bos made a

misrepresentation, misleading statement, or a deceptive omission; (b) acted with scienter; and (c)

the misrepresentation or omission is material. CFTC v. R.J. Fitzgerald & Co., Inc., 310 F. 3d

1321, 1328 (11th Cir. 2002); see also CFTC v. McDonnell, 287 F. Supp. 3d 213, 226 (E.D.N.Y.

2018); CFTC v. Sterling Trading Group, Inc., 605 F. Supp. 2d 1245, 1351 (S.D. Fla. 2009); CFTC

v. Reisinger, 2014 WL 4922432, at *9 (N.D. Ill., Sept. 30, 2014).

       Bos challenges the sufficiency of the CFTC’s allegations supporting scienter. “The

scienter element requires proof that the defendant ‘either knew the statement was false or was

reckless in disregarding a substantial risk that it was false.’” Reisinger, 2014 WL 4922432, at *10

(quoting Makor, 513 F.3d at 704). “Recklessness in this context means ‘an extreme departure

from the standards of ordinary care ... to the extent that the danger was either known to the

defendant or so obvious that the defendant must have been aware of it.’” Id. (quoting Makor, 513

F.3d at 704); see also S.E.C. v. Bauer, 723 F. 3d 758, 775 (7th Cir 2013) (securities fraud); CFTC

v. Kraft Foods Grp., Inc., 153 F. Supp. 3d 996, 1015 (N.D. Ill. 2015) (fraud by manipulative

conduct in violation of the CEA).

       Bos’ position is that the complaint, viewed as a whole, reflects that he “was not a part of

Caniff’s scheme to defraud investors,” but instead “was a part of the group Caniff sought to

defraud.” [40] at 5. Bos emphasizes that Caniff “repeatedly lied to Bos about [his] investing

activities, misrepresented critical aspects of [his] purported investment activities, and produced

forged documents—including bank statements, NADEX account balances, IRS forms, and

lawsuits,” which prevented Bos from discovering the alleged fraud. Id. at 5-6. The Court agrees



                                                14
that one inference that might be drawn from the facts alleged in the complaint is that Bos did not

know about Caniff’s scheme and could not have uncovered it earlier due to Caniff’s extensive

attempts to cover up his actions. However, as the CFTC has persuasively pled and argued, this is

not the only inference that could be drawn from the facts. Viewing the complaint and drawing all

inferences in favor of the CFTC—as the Court must do in considering a motion to dismiss under

Rule 12(b)(6), see Calderon-Ramirez, 877 F.3d at 275—the Court concludes that the CFTC has

adequately alleged scienter.

       The complaint identifies multiple “red flags” that, in the CFTC’s view, “should have

prompted [Bos] to seek some corroboration of BCM’s incredible pool returns at NADEX.” [1] at

11. The Court finds most noteworthy the alleged fact that “Bos routinely accessed the pools’ bank

account statements and, thus, he knew that they had only deposited a total of $85,000 with NADEX

over the life of the NADEX accounts,” yet Bos did not question “a statement dated May 2, 2017

sent to him by Caniff showing that the BBOT account at NADEX had earned a balance in excess

of $11.8 million through the trading of participants’ funds.” Id. (emphasis added). Instead, Bos

distributed the profit report to pool participants and continued to solicit more investments based

on those purported profits.

       Bos argues that this does not support an inference that he disregarded a substantial risk that

these reported profits were false, because “Caniff switched between three different banks over a

seventeen month period between February 2016 and July 2017,” which Bos characterizes as a

likely “attempt to obfuscate transactions with Caniff’s NADEX account.” [40] at 9-10. However,

the changes in bank accounts identified in the complaint, see [1] at 7, are not so frequent or

complicated that it is apparent from the pleadings that Bos’ apparent failure to keep track of what

funds actually went to NADEX constituted mere negligence, rather than an “extreme departure



                                                15
from the standards of ordinary care.” Reisinger, 2014 WL 4922432, at *9. This is true especially

in light of Caniff’s suspicious behavior in the months leading up to the May 2017 statement of

substantial profits, including Caniff’s statement in January 2017 that funds could not be withdrawn

from NADEX and his statement in March 2017 that is would be impossible to arrange for Bos to

have online access to personally view the NADEX account balances. Further, as the CFTC points

out, when a defendant, like Bos, “plays a central role in marketing an investment, his defense that

he was unaware that the investment was a fraud” may be viewed as less credible. S.E.C. v. Milan

Capital Grp., Inc., 2000 WL 1682761, at *5 (S.D.N.Y. Nov. 9, 2000) (citing S.E.C. v. Infinity

Group Company, 993 F. Supp. 324, 330 (E.D. Pa. 1998).; see also S.E.C. v. CKB168 Holdings,

Ltd., 210 F. Supp. 3d 421, 449 & n.31 (E.D.N.Y. 2016) (holding that promotors of a pyramid

scheme who recruited investors with false promises of investment returns acted recklessly after

doing nothing to evaluate the legitimacy of the investment, besides conferring with another

promotor, after being confronted with obvious signs investment was a fraud).

       The Court also finds significant the complaint’s allegation that, although he informed pool

participant M.Y. by May 2017 that BBOT had suspended trading because of problems that had

been encountered with NADEX and was told by Caniff in June 2017 that a lawsuit had been

initiated against NADEX for illegally withholding funds, Bos continued to solicit investments and

collect fees. It was September 2018 before Bos finally contacted NADEX directly and learned

that there was only $6,824.00 in the trading account. Bos characterizes all of his actions as

reasonable in light of Caniff’s extensive attempts to cover his illegal activity. In particular, Bos

argues that Caniff used the fake lawsuit to force Bos to channel his communications to NADEX

through Caniff and his attorney. While that is one conclusion a factfinder might plausibly reach

based on the allegations of the complaint, another plausible conclusion is that Bos’ behavior



                                                16
constituted an extreme departure from the standards of ordinary care. Further, Bos does not

explain why he finally decided to context NADEX directly in September 2018, if he really believed

that he was somehow prohibited from doing so based on the pendency of the lawsuit. Compare

S.E.C. v. George, 426 F. 3d 786, 795 (6th Cir. 2005) (affirming summary judgment against

defendant for fraud, where defendant had solicited money for what turned out to be a Ponzi

scheme, and who also gave reports to investors based on information received from third parties

which he had not verified, when he “failed to verify the legitimacy of the investment programs he

advertised”); Gebhart v. S.E.C., 595 F. 3d 1034, 1043 (9th Cir. 2010) (holding that securities

salespersons acted with scienter by recklessly making false statements and concluding that there

was “objective unreasonableness” in defendants’ conduct where they made no effort to investigate

or corroborate false representations that they repeated when soliciting investment clients); Lewis

v. Straka, 535 F. Supp. 2d 926, 931 (E.D. Wis. 2008) (complaint sufficiently alleged scienter of

company president who made untruthful statements in private placement memoranda where facts

alleges supported inference that he had “recklessly turned a blind eye to the financial health” of

his company and its subsidiaries “but, in order to buy time to fix the problem, opted not to initially

disclose the truth”).

        Bos also argues that allegations of scienter are lacking because the complaint “fails to show

what Bos would have gained from ignoring or covering up Caniff’s fraud.” [40] at 11. Yet in the

same sentence, Bos acknowledges that the complaint “alleges Bos received payouts Caniff

identified as fees.” Id. Bos also argues that the CFTC fails to “provide any allegation indicating

what Bos … had to gain from defrauding his friends and family members in the Netherlands, where

Bos lives.” Id. Again, Plaintiff sought to gain over $1 million in fees—and unfortunately would

not be the first person to profit personally by defrauding friends and family.



                                                 17
       In sum, the complaint, viewed as a whole, alleges sufficient facts from which the factfinder

could reasonably infer that Bos recklessly disregarded a substantial risk that Caniff’s

representations concerning profits made on NADEX were false and continued to solicit

investments based on those representations. Reisinger, 2014 WL 4922432, at *10. The allegations

here are much more robust that those at issue in the two cases cited by Bos, Robin v. Arthur Young

& Co., 915 F.2d 1120 (7th Cir. 1990), and Lewis v. Hermann, 775 F. Supp. 1137 (N.D. Ill. 1991).

In Robin, the Seventh Circuit upheld the dismissal of a complaint for aiding and abetting securities

fraud against an accounting firm because the complaint contained only “bare allegations” that the

firm “should have known that [its] prospectus was false and misleading.” 915 F.2d at 1127. In

Lewis, the court dismissed fraud claims against service providers, including a law firm that

provided services to the financial advisors who were the primary violators, for lack of scienter

because the complaint did not allege any facts suggesting that the service providers had any

knowledge of the fraud or did anything wrong. 775 F. Supp. at 1152-53. Here, by contrast, the

complaint alleges that (1) Bos was a partner with the primary violator, Caniff, and not a mere

independent service provider; (2) Bos was paid more than a million dollars over the course of the

scheme; and (3) Bos was an active participant in the fraud by making false representations to

prospective pool participants and reports of false earnings to participants. The complaint also

alleges facts that plausibly suggest that Bos acted recklessly by failing to investigate and

corroborate his partner’s representations and continuing to solicit participants to send money to

NADEX after their firm had sued NADEX for not releasing millions of participant profits.

       For these reasons, the Court concludes that the complaint has alleged sufficient facts

concerning scienter and denies Bos’ motion to dismiss under Rule 12(b)(6).




                                                18
IV.    Conclusion

       For these reasons, Bos’s motion to dismiss [39] is denied. This case is set for status hearing

on March 9, 2020 at 9:30 a.m.



Dated: February 27, 2020
                                                             ____________________________
                                                             Robert M. Dow, Jr.
                                                             United States District Judge




                                                19
